Hill, C. J.
1. Where suit was brought for the price of an engine sold under verbal contract, and the evidence for the plaintiff showed that the engine had been delivered to the buyer, who accepted and used it for several months, the court did not err in charging that if this was true, the contract was not within the statute of frauds. Civil Code (1910), § 3222, subsection 7.
2. Grounds in the motion for a new trial not verified will not be considered.
3. The evidence was in conflict on the only issue of fact, to wit, whether the contract was one of sale or of rental, and the law applicable to this issue was correctly charged. The verdict will not be disturbed.'

Judgment affirmed.